Kao, Chief Judge:
The protests listed in schedule A, annexed to this decision and made a part hereof, relate to certain imported merchandise which was classified as women’s, girls’ or infants’ lace or net wearing apparel, whether or not ornamented, and other wearing apparel, ornamented, and assessed with duty at the rate of 42.5 per cen-tum ad valorem, pursuant to the provisions of item 382.03 of the Tariff Schedules of the United States.
It is claimed in said protests that said merchandise is properly dutiable at the rate of 25.5 per centum ad valorem, as articles not specially provided for, of beads, of bugles, of spangles, of imitation gemstones, or of any combination thereof, pursuant to the provisions of item 741.50 of said tariff schedules.
These protests have been .submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise marked “A” and checked JW (Initials) by J. Wargo (Name) on the invoices covered by the protests enumerated in Schedule A, attached hereto, and made a part hereof, assessed with duty at 42%% ad valorem under Item 382.03, TSUS, consists of fully beaded, sequined, bugled or spangled dresses, blouses, sweaters or skirts.
IT IS FURTHER STIPULATED AND AGREED that the articles covered by the protests enumerated in Schedule A, are wholly or in chief value of beads; and that the fabric on said articles is not visible in significant part.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, said protests being limited to the merchandise marked “A” as aforesaid and to the claim that said merchandise is dutiable at.25%% ad valorem under Item 741.50, TSUS, as articles not specially provided for of beads, of bugles, of spangles, of imitation gemstones or of any combination thereof.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated in Schedule A are submitted fo,r decision upon this stipulation and are abandoned as to all items not included and referred to in Schedule A.
Upon the agreed facts, we hold the merchandise here in question, identified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 25.5 per centum ad valorem, as articles not specially provided for, of beads, of bugles, of spangles, of imitation gemstones or of any combination thereof, under item 741.50, TSUS. The claim in *246tlie protests to that effect is sustained. All other claims are, however, dismissed.
Judgment will be entered accordingly.